Citation Nr: 1442049	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969, and his awards and decorations include a Combat Action Ribbon for combat service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his wife testified before the undersigned at a hearing at the RO in February 2011; a transcript is of record.  The Board remanded this case in June 2011, February 2013, and February 2014 for further development.  The case is now ready for adjudication.


FINDING OF FACT

There is no current right ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria to establish service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was provided full notice with regard to his service connection claim in January 2008, prior to the initial adjudication.  All identified, available records were obtained, including those identified in prior Board remands, and the Veteran was provided several VA examinations, most recently in May 2014 as directed by the prior remand.  The paper claims file and pertinent records in paperless claims files on VA's electronic processing systems have been considered.  There is no argument or indication that any additional notice or assistance would be reasonably likely to aid in substantiating the claim.  As such, there will be no prejudice by a decision, and VA has satisfied its duties to inform and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Sensorineural hearing loss will be service connected on a presumptive basis if it manifested to a compensable degree within one year after active duty.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  A nexus between a current listed chronic disability and service may be established by evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Veteran and his wife have provided competent and credible evidence of continuous and progressive hearing loss symptoms since his combat service in Vietnam.  They are not competent to diagnose actual hearing impairment, and particularly whether he has a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R § 3.385.  

With regard to current disability, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

The most probative evidence shows that the Veteran does not have a current right ear hearing loss disability.  An August 2007 private audiogram appeared to show right ear pure tone thresholds of 35 decibels at the 2000 Hertz level, and 40 decibels at the 3000 and 4000 Hertz levels, which would meet VA's criteria for hearing loss disability.  Nevertheless, these results were very different than at repeated subsequent VA evaluations in May 2008, September 2011, and May 2014.  As such, the private results have low probative value.  The Board notes that the Veteran had right ear hearing impairment at the 4000 Hertz level in September 2011, with a pure tone threshold of 30 decibels.  At the May 2014 VA examination, he had hearing impairment with pure tone thresholds of 40 and 55 decibels at the 6000 and 8000 Hertz levels.  Otherwise, the Veteran had pure tone thresholds of 20 or below at all levels from the 500 to 4000 Hertz levels.  Although these results show hearing impairment, they do not meet the criteria for a VA disability.  See 38 C.F.R § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that auditory thresholds higher than 20 decibels indicate some degree of hearing loss).  Further, speech reception thresholds in August 2007, May 2008, and May 2014 were 96 percent in the right ear, which also did not meet the criteria for a VA disability.  

More importantly, the August 2007 evaluation was prior to the Veteran's claim for service connection in January 2008.  As discussed above, repeated testing during the appeal period showed no disability for VA purposes.  Service connection cannot be awarded where a current disability is not shown at during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In sum, the preponderance of the evidence is against service connection for right ear hearing loss; the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


